Citation Nr: 1609265	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-36 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neurologic disability of the lower extremities.

2.  Entitlement to an initial rating in excess of 10 percent prior to March 30, 2015, and in excess of 20 percent thereafter for a lumbar strain.

3.  Entitlement to an initial compensable rating for tinea corporis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2003 to May 2003 and from July 2006 to November 2007.  He also had a period of active duty for training (ACDUTRA) from February 2002 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO denied entitlement to service connection for bilateral hearing loss, radiculopathy of the legs and arms, neuropathy of the legs and arms, adjustment disorder with depression, and tensional headaches.  The RO also granted service connection for tinnitus, a lumbar strain, and tinea corporis and assigned initial 10 percent disability ratings for tinnitus and the lumbar strain and an initial noncompensable disability rating for tinea corporis.  All such ratings were effective from November 13, 2007.  The Veteran filed a notice of disagreement in October 2008 and was provided with a statement of the case in August 2009.  The Veteran perfected his appeal with a September 2009 VA Form 9.  

In a November 2013 decision, the RO granted service connection for left ear hearing loss.  

In a December 2014 decision, the Board denied service connection for right ear hearing loss, service connection for a neurologic disability of the upper extremities, and an initial higher rating for tinnitus.  The Board remanded the issues of service connection for a psychiatric disability, headaches, and a neurologic disability of the lower extremities for further development.  The Board also remanded the issues of entitlement to higher initial ratings for a lumbar strain and tinea corporis. 

In a May 2015 rating decision, the RO granted service connection for major depressive disorder and migraine headaches.  As this is considered a full grant of the benefits sought on appeal, the issues are no longer before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  The RO also assigned a 20 percent rating for the Veteran's lumbar strain, effective March 30, 2015.  As this is not considered a full grant of the benefits sought on appeal, the issue is still before the Board.  Id.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals a September 2013 VA examination.  

The issue of entitlement to an initial compensable rating for tinea corporis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a neurologic disability of the lower extremities.  

2.  For the entire appeal period, the Veteran's lumbar strain has been manifest by forward flexion to 70 degrees with muscle spasms or guarding severe enough to result in reverse lordosis and additional limitation due to pain, flare-ups, and repetitive use.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neurologic disability of the lower extremities are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  For the entire appeal period, the criteria for an increased evaluation of 20 percent for a lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

3.  The criteria for an evaluation in excess of 20 percent for a lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

In regards to the Veteran's claim for service connection, these notice requirements were accomplished by way of a letter sent in November 2007, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The Veteran's claim for a higher rating for a lumbar strain arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records, personnel records, and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

In regards to the Veteran's claim for a neurologic disability of the lower extremities, the Veteran was afforded a VA examination in June 2008.  The Board finds that the VA examination report is adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In regards to the Veteran's increased rating claim for a lumbar strain, the Veteran was afforded VA examinations in December 2007, September 2013 and March 2015.  The Board finds that, when taken together, the VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's lumbar strain in sufficient detail so that the Board's evaluation is an informed determination.  Id. 

Additionally, the Board finds that the RO has substantially complied with the December 2014 remand directives which included affording the Veteran new VA examinations.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service Connection 

The Veteran contends that he has a neurologic disability of the lower extremities that is due to his service-connected lumbar strain.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).
Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Turning to the evidence of record, the Veteran's service treatment records reveal no complaints pertinent to radiculopathy or neuropathy of the lower extremities.

VA treatment records dated May 2006 to May 2015 show that in August 2011 the Veteran reported leg cramps.  

The Veteran was afforded a VA general examination in December 2007.  On physical examination, there were no abnormal findings, the Veteran's dorsalis pedis pulse was normal, and his posterior tibial pulse was normal.  There was no motor loss or sensory loss.  The Veteran's Babinski sign was negative or normal and his deep tendon reflexes were 2+.  

The Veteran was afforded a VA spine examination in December 2007.  On sensory examination the Veteran's lower extremities were intact to pinprick.  There was no muscle atrophy and manual muscle testing was normal.  The Veteran's reflexes were 2+ and symmetrical and his Lasegue's sign was negative.

A May 2008 private a nerve condiction study (NCS) of both lower extremities showed normal values for velocity, latency and amplitude.  A needle electromyogram (EMG) of both lower extremities showed normal insertional activity, no abnormal spontaneous activity, and normal motor unit action potential (MUAP) with adequate recruitment pattern in all muscles studied.  The report noted a normal study with no evidence of lumbar radiculopathy or peripheral neuropathy at present time.  

In June 2008 the Veteran was afforded a VA peripheral nerves examination.  On physical examination there was no motor impairment or affected nerves in the lower extremities and sensory function was normal.  On reflex examination right and left knee reflexes were 1+, or hypoactive, and the Veteran's plantar flexion/Babinski reflex was normal.  The examiner noted that there was no muscle atrophy, abnormal muscle tone or bulk, tremors, tick or other abnormal movements, or any function of the nerve affected by a nerve disorder.  The examiner also noted that the Veteran's gait and balance were normal.  Needle EMG and NCS of both lower extremities were done with no peripheral neuropathy or radiculopathy noted.  The examiner concluded that no peripheral nerve abnormality was identified, clinically nor electrodiagnositcally, to explain the Veteran's complaints.  

The Veteran was afforded a VA Gulf War Guidelines examination in January 2011.  On physical examination the Veteran muscle strength was 5, or active movement against full resistance, and there were no abnormalities such as atrophy, spasm, or other muscle abnormalities.  The examiner noted there were no abnormalities on the motor sensory or reflex examinations.  The examiner also noted that there were no abnormal findings of the lower extremities and the dorsalis pedis pulse and posterior tibial pulse was normal.  The Veteran's reflex examination revealed 2+, or normal, knee and ankle jerk and normal plantar flexion.  The sensory examination revealed normal vibration, pain/pinprick, position sense, light touch, and dysesthesias.  

The Veteran was afforded a VA back examination in September 2013.  The Veteran's muscle strength was 5/5 and there was no muscle atrophy.  The Veteran's deep tendon reflexes were 2+.  The Veteran's sensory examination and straight leg testing was negative.  The examiner noted that the Veteran did not have radicular pain or any other signs of symptoms due to radiculopathy.  The examiner concluded that the Veteran did not have any neurologic abnormalities or findings, such as bowel or bladder problems/pathologic reflexes.  

The Veteran was afforded another VA back examination in March 2015.  The Veteran's muscle strength was noted as 5/5 and he did not have muscle atrophy.  The Veteran's deep tendon reflexes were noted as 1+ and his sensory examination was normal.  Straight leg testing was normal and the examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner noted that there were no neurologic abnormalities or findings.  The examiner also noted that there was no objective evidence of lumbar radiculopathy during the examination.  

Based on the above, the Board finds that the evidence of record is against a finding that the Veteran has a current diagnosis of a neurologic disability of the lower extremities.  

In this regard, the evidence of record that the Veteran has a current diagnosis of a neurologic disability of the lower extremities is the Veteran's own lay statements.  However, the diagnosis of a neurologic disability of the lower extremities falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether he has a currently diagnosed neurologic disability of the lower extremities requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that he has currently diagnosed neurologic disability of the lower extremities.

Instead, the Board finds the June 2008 VA peripheral nerves examination to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Here, the June 2008 VA examiner is a VA neurology physician who possesses the necessary education, training, and expertise to provide the requested opinion. The opinion is also shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation.  Furthermore, the conclusions are consistent with the other medical data of record that do not reveal a diagnosed neurologic disability of the lower extremities and instead reveal normal findings.  

The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Increased Rating

The Veteran contends that his service-connected lumbar strain is more severe than reflected in his current disability rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.   Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's service-connected lumbar strain is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 for lumbosacral strain.  Under the general rating formula for diseases and injuries of the spine, a 10 rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Turning to the evidence of record, the Veteran was afforded a VA spine examination in December 2007.  The Veteran reported pain in the lumbar spine, not radiating to his legs.  The Veteran reported that the pain as stabbing and lasting two to three hours a day.  The Veteran reported that the pain intensity was 6/10.  The Veteran reported he was not taking medication.  The Veteran reported that he has flare-ups of 9/10 weekly; lasting two hours that is aggravated by prolonged, sitting, or bending forwards.  The Veteran reported that this was alleviated by lying on his back.  The Veteran denied weight loss, fevers, malaise, dizziness, visual disturbances, numbness, weakness, bladder complaints, bowel complaints, and erectile dysfunction.  The examiner noted that the Veteran did not use a cane, crutches, walker, or brace.  The Veteran reported that he could walk for 20 to 45 minutes.  The Veteran denied unsteadiness and a history of falls.  The Veteran was independent in his mobility, activities of daily living, usual occupation, recreational activities and driving.  

On range of motion testing the Veteran's forward was 0 to 90 degrees, with pain at 70 degrees.  Extension, lateral flexion and lateral rotation were 0 to 30 degrees, with pain at 20 degrees.  The examiner noted that when the Veteran was asked to repeatedly flex his lumbar spine pain was elicited and there was no weakness or fatigue.  The examiner also noted that the Veteran had spasms on palpation.  The examiner noted that the Veteran had a normal gait but indicated that there were muscle spasms or guarding severe enough to result in reversed lordosis.  The examiner noted that the Veteran did not have any postural abnormalities, fixed deformity (ankylosis) or abnormality of the musculature of the back.  The examiner noted that the Veteran denied incapacitating episodes.  

The Veteran was afforded a VA Gulf War Guidelines in January 2011.  The Veteran reported fare-ups of his lumbar spine with the percipitating factors being bending, carrying heavy things, prolonged standing, prolonged walking and running.  The alleviating factors were resting.  The Veteran reported that the frequency of the flare-ups was weekly for hours.  The Veteran reported that the severity was mild and that during the flare-ups the Veteran continued to do his regular activities, bearing with the pain.  The examiner noted there were no abnormalities of the spinal muscle such as guarding, spasm, or tenderness.  The examiner noted that there was no evidence of spinal ankylosis.  

The Veteran was afforded a VA back examination in September 2013.  The Veteran denied flare-ups that impact the function of the thoracolumbar spine.  On range of motion testing, forward flexion was to 70 degrees, with pain at 40 degrees.  Extension was to 30 degrees, with pain at 15 degrees.  Right lateral flexion and left lateral flexion were to 30 degrees with no objective evidence of painful motion.  Left lateral rotation and right lateral rotation were to 30 degrees, with no objective evidence of painful motion.  After repetitive use testing, forward flexion was to 70 degrees and extension, right lateral flexion, left lateral flexion, right lateral rotation and left lateral rotation were to 30 degrees.  The examiner noted that the Veteran had additional limitation in range of motion of the thoracolumbar spine (back) following repetitive-use testing due to pain on movement.  The examiner noted that the Veteran had localized tenderness or pain to palpation at the paravertebral muscle.  The Veteran did not have guarding or muscle spasms.  The examiner noted that the Veteran occasionally used a back brace.  The examiner noted that the Veteran's was limited to a semi-sedentary job with lifting and carrying restrictions.  

An October 2013 VA treatment record shows that the Veteran was treated for an exacerbation in back pain.  

VA treatment records dated February 2014, June 2014, and February 2015 shows that the Veteran reported that his back pain was stable and he was pain free.  

The Veteran was afforded another VA back examination in March 2015.  The veteran reported constant back pain which he described as a pressure like pain sensation without irradiation.  The Veteran reported that his pain gets worse after standing or sitting for a prolonged period of time.  The Veteran reported using Cataflam twice a day, as needed with good results.  The examiner noted that the Veteran did not report any functional loss or functional impairment of the thoracolumbar spine regardless of repetitive use.  

On range of motion testing forward flexion was 0 to 75 degrees.  Extension, right lateral flexion and left lateral flexion were to 20 degrees.  Left lateral rotation and right lateral rotation were to 30 degrees.  The examiner noted pain on examination that did not result in/cause functional loss.  The examiner noted that the Veteran exhibited pain on forward flexion, extension, right lateral flexion, and left lateral flexion.  There was objective evidence of localized tenderness or pain on palpation at the lumbar paravertebral muscle.  After repetitive use testing, forward flexion was 0 to 60 degrees and extension was 0 to 10 degrees.  Right lateral flexion and left lateral flexion were 0 to 15 degrees and left lateral rotation and right lateral rotation were to 25 degrees.  The examiner noted that pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  The examiner noted that at the time of the examination there was no evidence of fatigability, incoordination, muscle weakness, or pain during physical examination.  The examiner noted that there Veteran did not have muscle spasms but did have localized tenderness at the lumbar paravertebral muscle and guarding that did not result in abnormal gait or abnormal spinal contour.  The examiner noted that the Veteran occasionally used a cane due to low back pain.  The examiner concluded that the Veteran's back did not impact his ability to work.  The examiner also noted that the Veteran was able to stand on top toe and heel without assistance.  

An April 2015 VA treatment record shows that the Veteran reported that his back pain was stable and he was pain free.  

The Board finds that after resolving all reasonable doubt in favor of the Veteran, the complained of symptoms and physical findings, prior to March 30, 2015, and since March 30, 2015, are relatively the same.  At worst, the Veteran's forward flexion was manifest to 70 degrees with muscle spasms or guarding severe enough to result in reverse lordosis.  Additionally, when considering the Deluca factors, the Veteran had additional limitation due to pain, flare-ups, and repetitive use that more closely approximates the 20 percent rating.  That is, the Veteran was limited to, at worst, 40 degrees forward flexion due to pain, and 60 degrees forward flexion after repetitive use.  The March 2015 VA examiner also noted that the Veteran's pain could significantly limit functional ability during flare-ups or when the joint was use repeatedly over time.  As such, the Board finds no persuasive demonstrative evidence to distinguish between the two periods.  Accordingly, the Board finds that the Veteran is entitled to a 20 percent rating for the entire appeal period.

However, the Board finds that the record is against a rating in excess of 20 percent for the entire appeal period.  While the Veteran did have additional limitation due to pain, flare-ups and repetitive use, the Board finds that the Veteran's symptoms do not more closely approximate a higher rating higher than 20 percent.  Even when considering the Veteran's additional limitation the Veteran's forward flexion was not limited to 30 degrees or less.  The Board again acknowledges the March 2015 conclusion that the Veteran's pain could significantly limit his functional ability; however, the examiner also noted that at the time of the VA examination, there was no evidence of fatigability, incoordination, muscle weakness, or pain during physical examination.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  Moreover, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2014).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  As such, a higher evaluation cannot be awarded based on DeLuca.  Additionally, the medical evidence of record is absent of a notation of ankylosis.  Instead, the Veteran was repeatedly found not to have ankylosis.  

The Board has considered whether a higher evaluation may be warranted due to incapacitating episodes associated with intervertebral disc syndrome. However, the VA examiners found that the Veteran does not have IVDS. Furthermore, the record does not reflect that any physician prescribed bed rest during this period.

Additionally, as discussed above and in the previous Board decision, the evidence of record is against a finding that the Veteran has any associated objective neurologic abnormalities.  

Finally, the Board recognizes that the Veteran believes he is entitled to a higher rating.  However, the Veteran's competent and credible lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to his lumbar strain, based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.   For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

In reaching the above conclusions, the Board has resolved the benefit of the doubt in the Veteran's favor to the extent indicated.  See 38 U.S.C.A. § 5107(b); Gilbert, surpra.   

Other Considerations

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar strain with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated. Additionally, the Board acknowledges the Veteran's primary subjective lay complaints of back pain.  However, the Board finds that the Veteran has not described any exceptional or unusual features of his lumbar strain.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  
Finally, entitlement to a TDIU is an element of all appeals for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Veteran does not contend, and the evidence does not suggest that the Veteran is unemployable due solely to his service-connected lumbar strain.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

Entitlement to service connection for a neurologic disability of the lower extremities is denied.  

For the entire appeal period, entitlement to an initial rating of 20 percent for a lumbar strain is granted, subject to the laws and regulations governing monetary awards.

Entitlement to an initial rating in excess of 20 percent for a lumbar strain is denied.


REMAND


As part of the December 2014 remand, the Board instructed that the Veteran be scheduled for a VA skin and scar examination during a time in which he is experiencing a flare-up.  However, a review of the record shows that the Veteran was not scheduled for a VA skin and scar examination.  As such, a remand is necessary to schedule the Veteran for an appropriate examination.  See Stegall v. West, 11 Vet. App. 268 (1998).  



Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his claimed disabilities.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO should obtain any outstanding VA treatment records dated May 2015 to the present.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Then, schedule the Veteran for a VA examination to determine the current severity of his tinea corporis during a time in which he is experiencing a flare up (particularly during the summer).  If it is not possible to schedule the examination during a flare up, the reason must be documented in the claims file.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail.

The examiner shall report the percentage of the Veteran's entire body and the percentage of his exposed areas affected by the service-connected tinea corporis (including during any periods of flare up if the examination is not conducted during such a period).  

The examiner shall also note any topical or systemic therapy that has been provided for the Veteran's service-connected tinea corporis during the past 12 month period and the frequency and duration of any such treatment.  

The examiner shall note whether the Veteran experiences flare ups of his service-connected tinea corporis and, if so, whether the examination is being conducted during a period of flare up.  The examiner shall also note whether there are any specific periods during which any such flare ups occur or whether they are intermittent/unpredictable.

The examiner shall also report the nature and severity of any scars associated with the service-connected tinea corporis, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful shall also be noted.

The examiner should also describe the functional impact of the Veteran's service connected tinea corporis.  In particular, the examiner should describe what types of employment activities would be limited, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.
3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


